979 F.2d 851
78 Ed. Law Rep. 685
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Melissa QUAPPE;  Debbie Quappe;  Heidi Durig;  StacyCapehart, Plaintiffs-Appellants,v.Joseph I. ENDRY, Defendant-Appellee.
No. 92-3145.
United States Court of Appeals, Sixth Circuit.
Nov. 10, 1992.

Before KEITH, NATHANIEL R. JONES and BOGGS, Circuit Judges.
PER CURIAM:


1
Plaintiffs-Appellants ("appellants"), Herbert Mills Elementary School students, appeal the summary judgment ruling for the defendant in this civil rights action brought pursuant to 42 U.S.C. § 1988.   The district court dismissed the appellants' challenge to a school board decision which relegated their Bible study group, The Good News Club, to meeting on school premises in the evening rather than allowing them to meet immediately after school.


2
Having carefully considered the record and issues presented in the briefs and at oral argument, we find no error warranting reversal.   This Court notes that the involvement of Herbert Mills Elementary School faculty in the Bible study group, especially the particular activity of Roberta Penwell, with its attendant effect on the special impressionability of the elementary school children, was crucial to the district court's determination that the Good News Club's after-school meetings fall within the First Amendment proscriptions outlined in Lemon v. Kurtzman, 403 U.S. 602, 612-13 (1971).   Therefore, we AFFIRM the decision of the Honorable Joseph P. Kinneary, United States District Judge for the Southern District of Ohio, for the reasons set forth in his September 10, 1991, opinion.